               Case 2:14-cv-01876-RSL Document 48 Filed 04/13/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    FELIX VINCENT SITTHIVONG,                                 Case No. C14-1876RSL

10                          Petitioner,                         ORDER EXTENDING TIME
11                     v.
12    MIKE OBENLAND,
13                          Respondent.
14
15         This matter comes before the Court on petitioner’s request for a 364-day extension of
16 time in which to file objections to the Report and Recommendation of the Honorable Michelle
17 L. Peterson, United States Magistrate Judge, or for a stay until the “WSRU facility fully reopens
18 up.” 1 Dkt. # 46. Petitioner argues that COVID-19 related restrictions at his correctional facility
19 have made it impossible for him to get the legal assistance he needs in order to meet the deadline
20 to file objections. The Court has already granted petitioner one 90-day extension. Dkt. # 45.
21 Respondent does not oppose a “reasonable extension of time (e.g., something in the 60- to 90-
22 day range) for Sitthivong to file his objections,” but respondent contends that the full year
23 requested is not reasonable. Dkt. # 47. The Court agrees with respondent because the 364-day
24 extension or stay petitioner proposes is excessive in light of the likelihood that vaccination
25 progress will permit the relaxing of COVID-19 restrictions in advance of petitioner’s proposed
26
           1
            The Court understands the “WRSU facility” to refer to the Washington State Reformatory unit
27
   at the Monroe Correctional Complex, where petitioner is currently held. See Inmate Search, Department
28 of Corrections Washington State, https://www.doc.wa.gov/information/inmate-search/default.aspx (last
   visited on April 5, 2021) (reflecting petitioner’s location as “Monroe Correctional Complex-WSR”).
     ORDER EXTENDING TIME - 1
                Case 2:14-cv-01876-RSL Document 48 Filed 04/13/21 Page 2 of 2




 1 timeline. 2 The Court hereby GRANTS IN PART petitioner’s request by providing him another
 2 90-day extension of time in which to file objections. The Clerk of Court is directed to renote the
 3 Report and Recommendation on the Court’s calendar for July 2, 2021. Petitioner’s objections, if
 4 any, are due on or before June 17, 2021.
 5          DATED this 13th day of April, 2021.
 6
 7
 8                                                      A
                                                        Robert S. Lasnik
 9                                                      United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
            2
            Petitioner’s correctional facility has a capacity of 2400 inmates. Monroe Correctional Complex
26
   (MCC), Department of Corrections Washington State, https://www.doc.wa.gov/corrections/
27 incarceration/prisons/mcc.htm (last visited April 5, 2021). As of April 5, 2021, 1,160 staff and inmates
   had received the first dose of the COVID-19 vaccination and 590 had received the second dose.
28 COVID-19 Vaccine Administration, Department of Corrections Washington State, https://www.doc.
   wa.gov/corrections/covid-19/data-vaccines.htm#vaccine-by-facility (last visited April 5, 2021).
   ORDER EXTENDING TIME - 2
